Appeal from a judgment of the Supreme Court (Berke, J.), entered June 13, 1995 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was an inmate at Great Meadow Correctional Facility in Washington County when he was found guilty of violating the prison disciplinary rules which prohibit commission of a Penal Law offense and violation of regulations governing the temporary work release program. Petitioner was arrested while he was away from the facility, participating in the work release program. He was ultimately convicted on his plea of guilty of the crimes of robbery in the first degree and criminal possession of a weapon and sentenced to an additional term of imprisonment.
Petitioner then commenced this CPLR article 78 proceeding *645to review the administrative determination finding him guilty of prison disciplinary rule violations. Supreme Court dismissed the petition and petitioner appeals, contending, inter alia, that his disciplinary hearing was untimely. Petitioner has, however, waived his right to raise this contention, having failed to object to the timeliness of the hearing either at the disciplinary hearing or in the course of his administrative appeal (see, Matter of Gonzales v Coughlin, 180 AD2d 974, 975). Even if this were not the case, we would find petitioner’s argument to be without merit as the hearing was held in compliance with the time requirements of 7 NYCRR 251-5.1. We have examined petitioner’s remaining contentions and find them to be either without merit or unpreserved for our review.
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.